                    Case 5:21-cv-03075-VKD Document 1-12 Filed 04/27/21 Page 1 of 3

Contact
                                      Eric D. Lakes
www.linkedin.com/in/ericdlakes        Telecom Executive: Account Mgmt. | Engineering & Operations
(LinkedIn)                            Leadership | Program Mgmt.
                                      Bellevue
Top Skills
Product Management                    Summary
Program Management
                                      Dynamic, results oriented leader with general management
Network Deployment
                                      perspective. Established history of successfully introducing new
                                      products and delivering complex network deployments into top tier
Languages
                                      wireless, exchange carrier, and enterprise service provider networks.
English (Native or Bilingual)
                                      Trusted advisor with proven service delivery performance record and
Spanish (Limited Working)
                                      experience leading corporate initiatives at the executive level.

Certifications
Project Management
                                      Experience
Honors-Awards                         Juniper Networks
CEO Excellence Award                  Complex Product Implementation Leader, AT&T Account
                                      January 2013 - Present (8 years 4 months)
                                      Redmond, WA

                                      Directing new product introduction, certification, and life cycle management
                                      of Juniper's flagship hardware and software products, burgeoning cloud
                                      based Enterprise and SD-WAN solutions, and expert professional services
                                      deployments into AT&T national lab and production network environments
                                      in support of AT&T strategic deployment campaigns including: Neo EPC,
                                      MetroCell, and Domain 2.0 (AT&T, Integrated Cloud - AIC, Network Cloud) and
                                      FirstNet. Accountable for Juniper Routing, Switching, Security, and NFV/SDN
                                      product solutions including: Juniper MX / EX / NFX / QFX, Service Delivery
                                      Gateway (SDG), Universal Access Router (ACX), Security Service Gateway
                                      (SRX/vSRX), Network Management platform (Junos Space, Network Director),
                                      and Cloud based solutions (uCPE, Contrail Networking, Contrail Service
                                      Orchestration SD-WAN, Appformix, MIST).


                                      Ericsson Inc.
                                      Director Customer Support, T-Mobile USA Account
                                      April 2010 - February 2012 (1 year 11 months)
                                      Bellevue, WA

                                      Cultivated and maintained executive relationships with T-Mobile USA national
                                      operations and engineering teams responsible for engineering, deployment,
                                      and sustaining support of the Ericsson voice & packet core, 2G & 3G RAN,
                                                                         Page 1 of 3
Case 5:21-cv-03075-VKD Document 1-12 Filed 04/27/21 Page 2 of 3

                  OSS, and IN & Charging Systems installed base. Directed Ericsson service
                  delivery for T-Mobile’s South and Central regions.


                  Nortel Networks
                  14 years 4 months

                  Director Customer Operations, Northwest Major Accounts
                  September 2008 - May 2010 (1 year 9 months)
                  Bellevue, WA

                  Governed executive customer service relationships and operations support
                  for Nortel's CDMA, GSM, VoIP, IPTV, optical, and enterprise data networking
                  product and services installed base for the T-Mobile-USA, TELUS, Motorola,
                  Qwest, Clearwire, and US Regional (20+) accounts.

                  Director Data Product Management, Microsoft-Nortel Alliance
                  November 2006 - August 2008 (1 year 10 months)
                  Bellevue, WA

                  Established new product stream for the monetization of legacy Nortel data
                  networking portfolio integration into Unified Communications solutions jointly
                  developed with Microsoft. Delivered solution roadmap, R&D budget, go-to-
                  market strategy, sales readiness training, and market evangelism for new
                  jointly branded solutions for branch office, application optimization, and
                  integrated security / network management solutions.

                  Customer Operations Leader, Global Accounts
                  March 2002 - October 2006 (4 years 8 months)
                  Bellevue, WA

                  Led product deployment, sustaining operations, technical support and
                  customer engagement for Nortel installed base of 2G & 3G RAN, voice core,
                  and packet data network deployed in the Cingular Wireless (previously AT&T
                  Wireless) national network footprint, including the 3G GSM/UMTS network
                  footprint of affiliate Edge Wireless.

                  Director Business Operations, Americas
                  October 2000 - March 2002 (1 year 6 months)
                  Richardson, TX

                  Executive Assistant to President, NA Sales responsible for over 70% of global
                  corporate revenue. Coordinated meetings with Top 100 customer Chief
                  Executives, developed messaging and content for internal forums and external
                  marketing events delivered by President, facilitated annual account planning
                  with executive cabinet, and conducted executive cabinet quarterly business
                  reviews.

                                                          Page 2 of 3
Case 5:21-cv-03075-VKD Document 1-12 Filed 04/27/21 Page 3 of 3

                  Senior Manager Network Maintenance & Support, CLEC Accounts
                  January 2000 - October 2000 (10 months)
                  Richardson, TX

                  Built teams in 7 states to support new regional customer relationship with start-
                  up broadband service provider PRISM, LLC. Deployed and managed voice &
                  data equipment co-located in local exchange carrier central offices.

                  Senior Manager Systems Engineering, Independent Operator Accounts
                  February 1996 - December 1999 (3 years 11 months)
                  Richardson, TX

                  Managed team of Systems Application and Field Engineers dispersed across
                  5 geographic regions responsible for engineering custom DMS wireless
                  and wireline solutions for national installed base of over 2000 Independent
                  Operating companies.




                  Education
                  Texas A&M University
                  Bachelor of Science (BS), Engineering Technology -
                  Telecommunications · (1989 - 1994)


                  Naveen Jindal School of Management, UT Dallas
                  Master of Business Administration (MBA), Executive MBA - Finance,
                  Marketing, Global Leadership · (1998 - 2000)




                                                     Page 3 of 3
